   Case 4:19-cv-00290-RSB-CLR Document 7 Filed 08/19/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION



 DONNELL QUARTERMAN,

                Plaintiff,                                   CIVIL ACTION NO.: 4:19-cv-290

         v.

 GREYHOUND BUSLINE INC.,

                Defendant.



                                            ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge’s June 25, 2020, Report and Recommendation, (doc. 3), to which the defendant has filed

objections, (doc. 6). Plaintiff asserts that in recommending the denial of his motion to proceed in

forma pauperis and the dismissal of this case the Magistrate Judge misconstrued his initial filing

as a complaint, rather than a motion to toll the statute of limitations applicable to a yet unfiled 28

U.S.C. § 1983 claim, (Doc. 6). As a motion to toll a statute of limitations is not actionable in the

absence of an active case, the Magistrate Judge charitably construed the motion as a complaint.

In doing so, he found that the Court lacked jurisdiction to proceed. (Doc. 3). Plaintiff has offered

no facts in support of the Court’s jurisdiction nor identified any errors in the Magistrate Judge’s

findings. In the absence of jurisdiction, the complaint must be dismissed. Fed. R. Civ. P.

12(h)(3).
    Case 4:19-cv-00290-RSB-CLR Document 7 Filed 08/19/20 Page 2 of 2




        Accordingly, the Court ADOPTS the Report and Recommendation as its opinion. The

Court DENIES Plaintiff’s motion to proceed in forma pauperis and DIRECTS the Clerk of Court

to close this case.

        SO ORDERED, this 19th day of August, 2020.




                                   R. STAN BAKER
                                   UNITED STATES DISTRICT JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA




                                            2
